El Jujee Asociado Señor Wolf,
emitió la opinión del tribunal.
En este caso, tomando en consideración el informe dei juicio por sí mismo, hubo suficiente prueba tendente a de-mostrar que el acusado tuvo comercio carnal con una niña menor de catorce años de edad. Por tanto, si no bubo error en la admisión o exclusión de la prueba, el acusado era culpable de violación de acuerdo con el estatuto. Con una re-serva similar, hubo suficiente corroboración de la declara-ción de la perjudicada. El acusado, sin embargo, tomó va-rias excepciones a la admisión o exclusión de prueba, así como a las instrucciones. Se señalan trece errores en ape-lación.
Se hizo objeción al discurso del fiscal al abrir su caso. El le manifestó al jurado, entre otras cosas, que esperaba probar ciertos actos de violencia de parte del acusado cometidos al tiempo de la supuesta violación de la niña, incluyendo administración forzosa de un narcótico. Necesariamente, cualquier cosa que el acusado hiciera para llevar a cabo su alegado propósito formaba parte del res gestae, inseparable de los otros hechos del caso excepto por instrucciones adecuadas. Aunque el acusado sería culpable bien se hiciera uso de la violencia o no, el fiscal de distrito tiene derecho a aludir a los hechos que necesariamente rodearon el supuesto delito. La .prueba podría ser necesaria para, imprimir verosimilitud a las manifestaciones de la ofendida o de alguno de los otros testigos. El acusado *465puede siempre protegerse solicitando una instrucción de la corte si los actos de violencia alegados no forman en reali-dad parte del delito. En verdad, la corte instruyó al jurado a este respecto y se atacan las instrucciones bajo otro se-ñalamiento de error. Esto resuelve el primer señalamiento de error.
Era indispensable probar que la perjudicada tenía menos de catorce años de edad. Para cumplir con este requisito el Gobierno ofreció en evidencia un certificado del registro civil. El acusado formuló varias objeciones, las cuales son objeto del segundo señalamiento de error. En primer lugar, la ley requiere.que después de un nacimiento debe rendirse informe sobre el mismo al registro dentro, de sesenta días. La inscripción en este caso fué hecha sesenta y dos días después del nacimiento. Sin embargo, el asiento existía. Aunque abrigamos algunas dudas, el apelante no nos convence de que el hecho de que se dejara de informar sobre el nacimiento dentro del período estatutorio hace que la inscripción sea absolutamente nula. El dejar de inscribir a tiempo puede condonarse bajo ciertas circunstancias. Creemos que incumbía al acusado probar que los padres no caían dentro del privilegio que la ley confiere a las personas que incurren en dilación. Más particularmente, no estamos convencidos de que un asiento del registro civil pueda ser atacado de este modo en un juicio. El dejarse de inscribir a tiempo no puede ocasionarle nada más que una demora a la parte interesada y posiblemente someterla a alguna clase de multa o a un pago adicional o a alguna prueba sobre el nacimiento. Parecería que el ataque al registro debe hacerse directamente. De todos modos, la manifestación del registro solo constituye prueba prima facie.
Asimismo se opuso el acusado a la admisión del certifi-cado porque sostenía que en realidad no era prueba sobre el nacimiento de la perjudicada sino de algún otro niño, toda vez que el apellido inscrito era Arce y Sostrén, mien-tras que el nombre de la perjudicada era Arce y ligarte. *466El apellido de la perjudicada era, aparentemente, Arce y ligarte, y a él se refirió en esa forma la defensa misma en alguna parte del juicio. El certificado era prueba prima facie, y según lo indicó la corte inferior, el acusado tendría amplia oportunidad para presentar otra evidencia para de-mostrar que el certificado que se liabía introducido por el Gobierno no era un reflejo cierto de la edad de la perjudi-cada. Tampoco estaba obligada la corte a aceptar como un beclio lo que aparecía de un asiento bautismal presen-tado en evidencia por el acusado.
El tercer supuesto error consistió en permitir la corte que la perjudicada declarara sobre el uso de violencia o de drogas. Esta objeción cae dentro del mismo razonamiento considerado al resolver el primer señalamiento de error.
La corte permitió que el fiscal de distrito interrogara a la perjudicada así: “¿El le introdujo alguna parte de su cuerpo de él en alguna parte de su cuerpo?” Indudablemente que ésta era una pregunta sugestiva y, bajo casi todas las circunstancias sería error admitirla. La testigo, bien debido a pudor o ignorancia parcial liabía dejado de exponer los liecbos físicos a pesar de los varios esfuerzos del fiscal de distrito para dilucidar la verdad. La testigo había manifestado que el acusado había abusado de su honor.' La corte entonces, después de alguna discusión, permitió la pregunta directa. El permitir una pregunta sugestiva o capciosa cae, de acuerdo con el artículo 153 de la Ley de Evidencia, dentro de la sana discreción de la corte, y el apelante no nos convence de que se abusara de tal discreción.
La corte, en sus instrucciones al jurado, hizo refe-rencia, de paso, a la perjudicada como “la joven que se presumía violada.” Lo que- la corte posible o probable-mente quiso decir fué: “la joven que se suponía haber sido .violada.” La corte no estaba instruyendo al jurado que había alguna presunción de que la niña fué violada, y el *467resto de las instrucciones tiende a demostrar lo contrario. Sin embargo, la ley es que una niña menor de catorce años que tiene relaciones sexuales con un hombre ha sido violada. Hubo la declaración indisputable de un médico de que la niña había tenido relaciones sexuales con un hombre que necesariamente, desde luego, no tenía que ser el acusado. No hubo error ni perjuicio.
 Era una cuestión para ser resuelta por la corte si hubo o no alguna prueba para corroborar la declaración de la perjudicada. Hubo las declaraciones de dos testigos tendentes a demostrar que ellos oyeron un alboroto en la casa de la perjudicada, que oyeron los gritos de “Ay, papá! Ay, mamá!” y que posteriormente vieron al acusado salir de la referida casa. Las autoridades demuestran que la mera presencia del acusado en, la escena del delito no es generalmente suficiente corroboración. Claramente, aquí hubo algo más, y el requisito de la corroboración jamás necesita ser muy fuerte, porque tal requisito sería generalmente imposible. Además, ésta era una casa de campo en que el demandante no tenía que efectuar ningún negocio particular ni vivía en el vecindario.
Esto resolvería el sexto señalamiento de error. Pero hay otra consideración que quizás es aplicable. No se pi-dió a la corte que ordenara al jurado traer un veredicto al terminar la prueba del fiscal. Una de las defensas, ade-más de la negativa general, fué alegar una coartada. El acusado, al ocupar la silla testifical, negó que estuviera pre-sente en la casa, y negó que en realidad conociera a la per-judicada. Bajo esas circunstancias, se aumentó el peso de la prueba de corroboración.
Creemos que la corte estuvo justificada al negarse a dar la siguiente instrucción: “La corte os instruye que al considerar la prueba presentada en este caso debéis prescindir por completo de los hechos relativos a violencia o al uso de cualquier droga o narcótico, pues tales hechos ni tienen ni pueden tener relación con el delito que se imputa *468al acusado.” La instrucción solicitada era demasiado am-plia. Para ciertos fines, y especialmente el de la veraci-dad y otros parecidos, el jurado tiene derecho a tomar en consideración todas las circunstancias. La instrucción de-bió haber sido que la culpabilidad del acusado no surgía del uso de violencia o de narcóticos, y tal instrucción fue dada por la corte; quizás se extendió algo más.
La corte se negó a dar la siguiente instrucción: “La corte os instruye que el acta de nacimiento del Registro Civil es prueba prima facie de tal nacimiento, pero la misma puede ser impugnada con la certificación del bautismo expedida por un funcionario de la iglesia, o por cualquier. otra prueba.”
El apelante admite que según el documento del registro parroquial que él ofreció como prueba la niña no había cumplido aún catorce años a la fecha en que el delito se dice cometido en la acusación. Alega, no obstante, que el acto de que se le acusa, según la declaración del médico, pudo haberse cometido en agosto del 1925, cuando de conformi-dad con el certificado bautismal la niña tenía más de ca-torce años. Toda la prueba tendió a demostrar que la su-puesta violación, de haberse cometido, tuvo lugar en el mes de junio. De suerte que el acta de bautismo en forma al-guna tendía a contradecir el hecho que se trataba de pro-bar con la certificación del registro civil de que la niña en realidad era menor de catorce años. Bajo estas circuns-tancias no vemos que se cometiera error y ciertamente no hallamos perjuicio alguno al negarse a dar la instrucción solicitada. Tenemos algunas dudas de si el registro pa-rroquial puede propiamente ser ofrecido para contradecir una certificación del registro civil con relación a la fecha de un nacimiento, pero no es necesario que resolvamos esa cuestión en el presente caso.
Sin embargo, bajo los señalamientos de error décimo y undécimo el apelante se queja de la instrucción dada por la *469corte respecto al efecto del artículo 320 del Código Civil. Este artículo dice así:
“Artículo 320. — Las actas del registro serán la prueba del estado civil, la cual sólo podrá ser suplida por otras en el caso de que no hayan existido aquéllas o hubiesen desaparecido los libros del regis-tro, o cuando ante los tribunales se suscite una contienda.”
La corte admitió el certificado bautismal y meramente dijo al jurado que el artículo 320 no babía sido derogado y que una inscripción en el registro civil era prueba prima facie del nacimiento de una persona. La corte dijo expre-samente que una inscripción del registro civil podía ser contradicha. Tampoco hallamos que se cometiera error.
Hallamos que las instrucciones en cnanto a la corrobora-ción son suficientes.
No vemos que se cometiera error, ni perjuicio alguno en verdad, al negarse la corte a dar instrucciones sobre aco-metimiento y agresión. El delito imputado era la violación de una niña menor de catorce años de edad. El delito de acometimiento y agresión no entra en realidad en esta clase de delitos.
La declaración de la perjudicada fué clara. Eú cuanto a la desfloración misma, ella fué corroborada fuertemente por el médico, y el jurado tenía derecho' a declarar culpable al acusado fundado en la declaración de la perjudicada como corroborada. Por estas razones no importa que los efectos de la supuesta droga fueran dudosos o de que la perjudicada fuera tardía, y esperara seis meses para darle cuenta a su mamá de lo ocurrido. La testigo explicó que no dijo nada por temor a las amenazas del acusado. Al jurado incumbía resolver éstas y otras supuestas contradic-ciones.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.